Case 2:20-cv-02619-FMO-JC Document 13 Filed 04/09/20 Page 1 of 3 Page ID #:223



 1   Daniel C. Sharpe, Esq. (SBN 267075)
 2
     WINDSOR TROY
     3701 Wilshire Boulevard, Suite 1111
 3   Los Angeles, California 90010
 4   Phone: (323) 800-5405
     Facsimile: (323) 800-5406
 5

 6   Attorneys for Plaintiffs
 7

 8             IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9                   IN AND FOR THE COUNTY OF LOS ANGELES
10
     I.R., a Minor, by and through his
11                                                      No. 2:20-cv-02619-FMO (JCx)
     Guardian Ad Litem, Erika Garcia; J.L., a
12   Minor, by and through his Guardian Ad
                                                            PLAINTIFFS’ NOTICE OF
     Litem, Claudia Santoyo
13                                                      INTERESTED PARTIES PURSUANT
                                                             TO LOCAL RULE 7.1-1
14                       Plaintiffs,
          v.
15

16   CITY OF LOS ANGELES, by and
     through the LOS ANGELES POLICE
17
     DEPARTMENT; BONITA WILLIAMS,
18   an Individual; and DOES 1-25, inclusive
19
                         DEFENDANTS
20

21

22
     //
23

24   //
25
     //
26

27   //

28

                                 PLAINTIFF’S NOTICE OF INTERESTED PARTIES
                                                    1
Case 2:20-cv-02619-FMO-JC Document 13 Filed 04/09/20 Page 2 of 3 Page ID #:224



 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2

 3
           Pursuant to California Central District Local Rule 7.1-1, Plaintiffs provide the

 4   following Notice of Interested Parties.
 5
           The undersigned, counsel of record for Plaintiffs I.R. and J.L., minors by and
 6

 7   through their respective guardian ad litems, certifies that the following listed parties
 8
     may have a pecuniary interest in the outcome of this case. These representations are
 9
     made to enable the Court to evaluate possible disqualification or recusal.
10

11
     Parties                                                    Connection or Interest
12

13   1.    I.R., a Minor                                                Plaintiff
14
     2.    J.L., a Minor                                                Plaintiff
15
     3.    City of Los Angeles                                          Defendant
16

17   4.    Bonita Williams                                              Defendant
18
     5.     Employees of Defendant City of Los Angeles         Defendant DOES 1-25
19   that materially participated in the supervision of minors
     enrolled in the “Character Building Program” run by the
20
     City of Los Angeles, through the LAPD Jeopardy Program
21

22
     Date: April 9, 2020                                 WINDSOR TROY
23

24                                             By: /S/ Daniel C. Sharpe, Esq.
                                                   Daniel C. Sharpe, Esq.
25
                                                   Attorney for Plaintiffs
26

27

28

                                  PLAINTIFF’S NOTICE OF INTERESTED PARTIES
                                                     2
Case 2:20-cv-02619-FMO-JC Document 13 Filed 04/09/20 Page 3 of 3 Page ID #:225



 1                                          PROOF OF SERVICE

 2                        STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
            I am employed in the County of Los Angeles, State of California. I am over the age of 18
 3   and not a party to the within action. My business address is 3701 Wilshire Boulevard, Suite 1111,
     Los Angeles, California 90010.
 4
            On April 9, 2020, I served the foregoing document described as:
 5
           PLAINTIFFS’ NOTICE OF INTERESTED PARTIES PURSUANT TO L.R. 7.1-1
 6

 7   on the interested parties in this action by placing a true and correct copy thereof enclosed in a sealed
     envelope addressed as follows:
 8
     Frederick B. Hayes, Esq. (SBN 165315)
 9   Anthony M. Miera, Esq. (SBN 138409)
     Los Angeles City Attorney’s Office
10   200 North Main Street, 6th Floor
     Los Angeles, California 90012
11
     Counsel for Defendants
12

13          BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the above-
     referenced documents with the clerk of the Court by suing the CM/ECF system. Participants in this
14   case who are registered CM/ECF users will be served by the CM/ECF system. Participants in this
     case who are not registered CM/ECF users will be served by mail or by other means permitted by the
15

16
            BY EMAIL: By causing a true and correct copy of same to be sent by email to the
            addressee(s) as follows:
17           BY MAIL: I am “readily familiar” with the firm’s practice of collection and processing
18
     correspondence for mailing. Under that practice it would be deposited with the U.S. Postal Service
     on the same day with postage thereon fully prepaid in Los Angeles, California in the ordinary course
19   of business. I am aware that on a motion of the party served, service is presumed invalid if postal
     cancellation date or postage meter date is more than one day after date of deposit for mailing in the
20   affidavit.
21           BY PERSONAL SERVICE: By causing such envelope to be delivered by hand to the
             office(s) of the addressee(s).
22           I declare under penalty of perjury under the laws of the State of California and the United
     States that the above is true and correct.
23
            I declare that I am employed in the office of a member of the bar of this Court, at whose
24          direction the service was made.
25
     Executed on April 9, 2020
26
                                                                        _/S/ Daniel C. Sharpe, Esq.________
27                                                                      Daniel C. Sharpe, Esq.

28

                                      PLAINTIFF’S NOTICE OF INTERESTED PARTIES
                                                         3
